Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Claim Acknowledgment
Applicant arguments and amendments filed (11/18/2012) have been carefully considered.
New Matter Rejection
Scope of Variable “M”
Applicant claims 1 & 9 have been amended in order to overcome new matter grounds of rejection.  Applicant submits in arguments dated 11/18/2021 that specification paragraph [0018] disclosing N = 4 & M = 3 is sufficient for claim limitation “M is greater than 1”.  After carefully reviewing applicant amendments, specification and claim limitations, examiner submits newly submitted claim limitations are outside of specification scope as originally filed.  
Specifically, examiner submits claims 1 & 9 scope of “M is greater than 1” encompasses any value greater than 1.  In comparison to applicant submitted specification paragraph [0018] disclosing M = 3, claim limitation “M is greater than 1” goes beyond the scope of specification maintained. 
Claim Status
	The examiner acknowledges the amendment of claims 1 & 9.  Applicants arguments filed on (11/18/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 1, 4-9 & 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 & 9, the limitation “wherein the detecting circuit determines a partial region within he (N+M)th frame of the image signal according to the position of the object in the Nth frame, and only detect the partial region within the 20(N+M)th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers, and M is greater than one”

In this case, Applicant submits in arguments dated 11/18/2021 that specification paragraph [0018] disclosing N = 4 & M = 3 is sufficient for claim limitation “M is greater than 1”.  After carefully reviewing applicant amendments, specification and claim limitations, examiner submits newly submitted claim limitations are outside of specification scope as originally filed.  
Specifically, examiner submits claims 1 & 9 scope of “M is greater than 1” encompasses any value greater than 1.  In comparison to applicant submitted specification paragraph [0018] disclosing M = 3, claim limitation “M is greater than 1” goes beyond the scope of specification M = 3 as originally filed. Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233.

1, Kempinski discloses an object position determination circuit, comprising: configured to detect a position of an object in an Nth frame of the image signal (630, Fig. 6 & [0051] discloses calculating the velocity of a tracked object or of a unique portion thereof may comprise detecting a difference between the object's positioning in two or more consecutive frames.),  determine a partial region within an (N+M) th frame of the image signal according to the position of the object in the Nth frame (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object), and only detect the partial region within the (N+M) th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object).
Kempinski is silent to a receiving circuit, configured to receive an image signal; and a detecting circuit, coupled to the receiving circuit.
However, in the same field of endeavor, Sarkis discloses a receiving circuit (104, Fig. 1), configured to receive an image signal (via 102, Fig. 1); and a detecting circuit (102, Fig. 1), coupled to the receiving circuit (104, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski’s disclosure to include the above limitations in order to provide users previewing capabilities.
Kempinski in view of Sarkis is silent to determine a size or an occupied ratio of the object in the Nth frame; 10wherein if the size or the occupied ratio of the object in the Nth frame is less than a h - (N+M)th frames; and if the size or the occupied ratio of the object in the Nth frame is greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, 15but the detecting circuit does not perform the object detection on the (N+1)th frame.
However, Cheng’s Figure 2 @ Corresponding Disclosure discloses determine a size or an occupied ratio of the object in the Nth frame (See Fig. 2 wherein the object shape has a length to width ratio (e.g. size) that is greater than a threshold); 10wherein if the size or the occupied ratio of the object in the Nth frame is less than a threshold value, the detecting circuit performs object detection on each of (N+1)th - (N+M)th frames (See Fig. 2 wherein if no @the object shape has a length to width ratio (e.g. size) that is greater than a threshold…then the object shape detection method is used for continuous object tracking where object tracking continues); ; and if the size or the occupied ratio of the object in the Nth frame is greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, 15but the detecting circuit does not perform the object detection on the (N+1)th frame. (Examiner submits ‘if’ statements or ‘Contingent Statements’ as defined by MPEP 2111.04(II) discloses only those steps that must be performed are considered in the BRI, so the BRI would not include steps contingent on meeting a certain condition. Examiner submits if statements are view by MPEP as ‘or’ statements. “In response to” for example would alleviate this issue.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis’s disclosure to include the above limitations in order to enhance accuracy and precision of image detection (See examples in Abstract, Background and Summary of Invention)
Kempinski in view of Sarkis & Cheng is silent to if M is equal to or greater than one.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to if M is equal to or greater than one, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 6, Kempinski in view of Sarkis, Cheng & Optimum Range discloses everything as disclosed in claim 1. In addition, Kempinski discloses wherein Page 11 of 15the detecting circuit determines a partial region within an (N+M+K) th frame of the image signal according to the position of the object in the (N+M)th frame, and only detects the partial region within the (N+M+K) th frame to determine a position of the object in the (N+M+K) th frame, wherein K is a positive integer. (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 6, above further in view of Liu et al. (U.S. Publication 2019/0103026)
As to claims 7-8, Kempinski in view of Sarkis, Cheng & Optimum Range discloses everything as disclosed in claim 6 but is silent to wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame.
However, Liu’s [0044] discloses wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame. (See [0044] wherein partial region sizing is adjusted during object tracking)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Cheng & Optimum Range’s disclosure to include the above limitations in order to cater to objects under rapid movement and /or rapid change in size (too close or too far) [0140]. 
Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233.
As to claim 9, Kempinski discloses a circuit, comprising: an object position determination circuit, comprising:, configured to detect a position of an object in an Nth frame of the image signal (630, Fig. 6 & [0051] discloses calculating the velocity of a tracked object or of a unique portion thereof may comprise detecting a difference between the object's positioning in two or more consecutive frames.), determine a partial region within an (N+M)th frame of the image signal according to the position of the object in the Nth frame (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object), and only detect the partial region within the (N+M) th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object); and an output circuit, configured to respectively output coordinate ranges within the Nth frame and the (N+M) th frame to serve as the positions of the object (660, Fig. 6 & [0054] discloses determines optimal size of search window in next frame based on maximal/expected/relevant distance reachable by unique portion of tracked object).
Kempinski is silent to a receiving circuit, configured to receive an image signal; and a detecting circuit, coupled to the receiving circuit, an image processing circuit, coupled to the object position determination circuit.
However, in the same field of endeavor, Sarkis discloses a receiving circuit (104, Fig. 1), configured to receive an image signal (via 102, Fig. 1); and a detecting circuit (102, Fig. 1), coupled to the receiving circuit (104, Fig. 1), an image processing circuit (112, Fig. 1), coupled to the object position determination circuit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski’s disclosure to include the above limitations in order to provide users previewing capabilities.
Kempinski in view of Sarkis is silent to configured to receive the image signal and process the image signal according to the coordinate ranges within the Nth frame and the (N+M) th frame, to generate multiple output images to a display panel for being displayed thereon.
However, Murakami discloses to receive the image signal (via 20 , Fig. 1) and process the image signal according to the coordinate ranges within the Nth frame and the (N+M) th frame n (See Fig. 7 & corresponding disclosure), to generate multiple output images to a display panel for being displayed thereon (See 40, Fig. 1 & corresponding disclosure).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis’s disclosure to include the above limitations in order to track a person more reliably. [0008]
Kempinski in view of Sarkis & Murakami is silent to determine a size or an occupied ratio of the object in the Nth frame; 10wherein if the size or the occupied ratio of the object in the Nth frame is less than a threshold value, the detecting circuit performs object detection on each of (N+1)th - (N+M)th frames; and if the size or the occupied ratio of the object in the Nth frame is greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, 15but the detecting circuit does not perform the object detection on the (N+1)th frame.
However, Cheng’s Figure 2 @ Corresponding Disclosure discloses determine a size or an occupied ratio of the object in the Nth frame (See Fig. 2 wherein the object shape has a length to width ratio (e.g. size) that is greater than a threshold); 10wherein if the size or the occupied ratio of the object in the Nth frame is less than a threshold value, the detecting circuit performs object detection on each of (N+1)th - (N+M)th frames (See Fig. 2 wherein if no @the object shape has a length to width ratio (e.g. size) that is greater than a threshold…then the object shape detection method is used for continuous object tracking where object tracking continues); ; and if the size or the occupied ratio of the object in the Nth frame is greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, 15but the detecting circuit does not perform the object detection on the (N+1)th frame. (Examiner submits ‘if’ statements or ‘Contingent Statements’ as defined by MPEP 2111.04(II) discloses only those steps that must be performed are considered in the BRI, so the BRI would not include steps contingent on meeting a certain condition. Examiner submits if statements are view by MPEP as ‘or’ statements. “In response to” for example would alleviate this issue.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis & Murakami’s disclosure to include the above limitations in order to enhance accuracy and precision of image detection (See examples in Abstract, Background and Summary of Invention)
Kempinski in view of Sarkis, Murakami & Cheng is silent to if M is equal to or greater than one, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to if M is equal to or greater than one, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 14, Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range discloses everything as disclosed in claim 9. In addition, Kempinski discloses wherein Page 11 of 15the detecting circuit determines a partial region within an (N+M+K) th frame of the image signal according to the position of the object in the (N+M)th frame, and only detects the partial region within the (N+M+K) th frame to determine a position of the object in the (N+M+K) th frame, wherein K is a positive integer. (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object)
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 14, above further in view of Liu et al. (U.S. Publication 2019/0103026)
As to claims 15-16, Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range discloses everything as disclosed in claim 14 but is silent to wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame.
However, Liu’s [0044] discloses wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame. (See [0044] wherein partial region sizing is adjusted during object tracking)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range’s disclosure to include the above limitations in order to cater to objects under rapid movement and /or rapid change in size (too close or too far) [0140]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 9, above further in view of Yokomitsu et al. (U.S. Publication 2007/0070201)
As to claim 17, Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range discloses 9 but is silent to wherein the image processing circuit adds Page 13 of 15a pattern on the Nth frame according to the coordinate range within the Nth frame in order to label the object, and adds the pattern of the (N+M) th frame according to the coordinate range within the (N+M) th frame in order to label the object for generating the output image to the display panel for being displayed thereon.
However, Yokomitsu’s Fig. 1, 7-21 and corresponding disclosure discloses wherein the image processing circuit adds Page 13 of 15a pattern on the Nth frame according to the coordinate range within the Nth frame in order to label the object, and adds the pattern of the (N+M) th frame according to the coordinate range within the (N+M) th frame in order to label the object for generating the output image to the display panel for being displayed thereon.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range’s disclosure to include the above limitations in order to improve object tracking accuracy and precision via anticipation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Cheng et al. (U.S. Publication 2009/0129629) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 9, above further in view of Design Choice 
As to claim 18, Kempinski in view of Sarkis, Murakami, Cheng & Optimum Range discloses everything as disclosed in claim 9 but is silent to wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside th frame for generating the output signal to the display panel for being displayed thereon.
However, it would have been an obvious matter of design choice to wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon since the applicant has not disclosed that wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon for the advantage of maintaining object tracking in varying circumstances.
CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661